Citation Nr: 1822450	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-15 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to February 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2012 rating decisions by a regional office (RO) of the Department of Veterans Affairs (VA).  In January 2017, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2017, the Board remanded the matters for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  A right hip disability was not manifested in service; right hip arthritis was not manifested within one year following the Veteran's separation from service; and no current right hip disability is shown to be related to her service or to have been caused or aggravated by her service-connected disabilities.

2.  A left hip disability was not manifested in service; left hip arthritis was not manifested within one year following the Veteran's separation from service; and no current left hip disability is shown to be related to her service or to have been caused or aggravated by her service-connected disabilities.

3.  The Veteran's right knee disability is manifested by mild arthritis and painful motion with flexion no worse than limited at 90 degrees; extension is full, to 0 degrees; recurrent subluxation or lateral instability is not shown.

4.  The Veteran's left knee disability is manifested by mild arthritis and painful motion with flexion no worse than limited at 90 degrees; extension is full,  to 0 degrees; recurrent subluxation or lateral instability is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Service connection for a left hip disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  A rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2017).

4.  A rating in excess of 10 percent for a left knee disability is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in July 2008, June 2010, and August 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and her representative have not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection for right and left hip disabilities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a) nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that she has disabilities of both hips secondary to her service-connected right and left knee disabilities.  Her service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of a hip disability.

The earliest documentation of a hip disability following service is in June 1999; at that time, she reported sharp intermittent pain in her right hip that had increased over the prior 3 weeks.  On August 1999 treatment, she reported pain on external rotation of the right hip.  On December 1999 VA examination, there was no pain in the right hip.  On July 2001 treatment, she reported multi-articular arthritic pain in the right hip, hand, and ankle; the assessment was probable osteoarthritis.  On December 2001 treatment, she reported that right hip pain had recurred in the past month.  On October 2003 treatment, she reported right hip pain; the assessments included multiple arthralgias in the right hip, spine, shoulders, and knees.  On April 2004 treatment, it was noted that right hip bursitis had recently been diagnosed.  On May 2004 treatment, she complained that all of her joints hurt, especially the hips and knees.  On May 2005 VA examination, she reported pain in the right hip.

On July 2008 VA examination, the Veteran reported bilateral hip pain, right greater than left, with radiation into the low back.  Following physical examination, the diagnoses included bilateral hip bursitis, left greater than right.  The examiner opined that, based on the Veteran's provided history, current physical examination and radiograph findings, and symmetric changes noted both on physical examination and on radiographs, it is unlikely that the bilateral hip condition is related to the bilateral knee condition.

November 2009 X-rays of the hips showed osteoarthritis of the bilateral hip joints, left more than the right.

On October 2014 VA examination, the examiner opined, "The condition bilateral bursitis of other joints is not caused by or a result of SC knee condition.  Rationale: both of them are two different, independent conditions."

At the January 2017 Board hearing, the Veteran testified that her gait is altered due to her bilateral knee disabilities.  She testified that, at about the time she started receiving hip injections, in approximately 2004, her treatment providers told her that her bilateral knee disability was causing injury to her hips.

On September 2017 VA examination, the Veteran reported that in 1994 or 1995, she was having trouble sleeping because of hip pain and shooting pain down her legs, and she was then tested for arthritis.  She reported that the condition had progressed.  The examiner noted that November 2009 X-rays showed osteoarthritis in both hip joints, left more than right.  On physical examination, the diagnoses included bilateral trochanteric pain syndrome (which includes trochanteric bursitis) with a diagnosis date cited as 1994, and bilateral hip degenerative arthritis with a diagnosis date of 2009.  The examiner opined that the claimed bilateral hip conditions are less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected knee conditions, and less likely than not aggravated by the service-connected knee disabilities.  The examiner opined that there is no evidence in the records to link either hip condition to the service-connected knee disabilities.  The examiner opined that the diagnosed hip disabilities are due to the normal aging process (age related changes) and that there are no records of a traumatic event.

A chronic disability of either hip was not manifested in service and was not clinically noted postservice prior to 1999 (for the right hip) or 2004 (for the left hip).  Accordingly, service connection for disabilities of the bilateral hips on the basis that such disability became manifest in service and persisted, or for arthritis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The record does not show, or suggest (and the Veteran does not allege) that her current bilateral hip disabilities are related directly to her active duty service.  Her primary theory of entitlement is one of secondary service connection, i.e., that her bilateral hip disabilities are secondary to her service-connected bilateral knee disabilities.  Regarding secondary service connection, the September 2017 VA examiner opined that the Veteran's current hip disabilities are not proximately due to, related to, or aggravated by her service-connected knee disabilities, but are instead likely due to the normal aging process.  The Board finds the 2017 VA examination and medical opinion to be entitled to substantial probative weight, as it reflects a thorough review of the Veteran's record/medical history, was based on a complete physical examination (with all necessary findings), and includes rationale that accurately cites to supporting factual data.  The examiner opined that the Veteran's bilateral hip disabilities are not related to her service-connected knee disabilities, and cited to supporting factual data including the Veteran's own reports noted in contemporaneous treatment records.  The Board finds the opinion to be probative evidence in the matter, and in the absence of competent evidence to the contrary, persuasive.  

Whether or not a knee disability causes or aggravates hip disability is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, her own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claims of service connection for right and left hip disabilities, and the appeal in the matters must be denied.

Increased ratings for right and left knee disabilities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) .  

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  

The criteria for rating knee disabilities are found in Codes 5256 to 5263.  Code 5256 provides for ratings from 30 to 60 percent for ankylosis of a knee.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint. Under Code 5259, a 10 percent rating is warranted for cartilage, semilunar, removal of, symptomatic.  Under Code 5260, limitation of knee flexion to 60 degrees or more warrants a 0 percent rating, to 45 degrees warrants a 10 percent rating, to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  Under Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  Code 5262 provides for ratings for impairment due to malunion or nonunion of the tibia and fibula.  Code 5263 provides for a 10 percent rating for acquired (traumatic) genu recurvatum.  38 C.F.R. § 4.71a.  

[Codes 5256, 5257, 5258, 5262, and 5263 have no applicability in this matter, as the pathology or manifestations in the rating criteria under those Codes (ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum) are not shown.  38 C.F.R. § 4.71a.]  

The instant claim for increase was received in March 2008.

On July 2008 VA examination, the Veteran reported bilateral knee pain that was progressive in nature; she denied any new injury to the knees.  She reported that she required occasional use of knee braces and crutches for flare-ups.  She reported pain, weakness, stiffness, swelling, redness, instability, and locking of both knees during flare-ups.  She reported occasional use of ibuprofen, Naprosyn, and Flexeril to relieve pain, without adverse side effects.  Knee surgeries included right knee arthroscopy with meniscal shaving in 1987, and left knee arthroscopy with meniscal shaving in 1989.  She denied any history of dislocation or recurrent subluxation.  She reported severe limitations on activities of daily living due to her knee pain, with significant restrictions or limitations on driving, toileting, and shopping; pain, weakness, and some instability were her greatest causes of limitations, with pain having the greatest impact.  She reported that her pain prevented her from engaging in recreational activities such as swimming or exercising over the previous year; she reported that approximately 80 percent of her daily living activities were affected by knee pain, and that she had additional loss of motion during flare-ups.

On physical examination of the knees, there was no effusion and the joints were not warm.  Range of motion was from 0 to 120 degrees of flexion and extension to 0 degrees, bilaterally.  There was no instability with varus and valgus stress testing.  McMurray's test did reproduced left knee medial joint line pain.  The point of maximum tenderness was over the right inferior pole of the patella.  Repetitive motion testing revealed no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  There were no abnormal callosities on the feet; the Veteran wore normal shoes.  Additional loss of motion during flare-up could not be determined since she did not have a flare-up at the time of examination.  Lachman testing revealed no laxity of the anterior or posterior cruciate ligaments, bilaterally.  The diagnosis was chondromalacia patella of both knees, status post bilateral knee arthroscopy.  The examiner opined that due to the knee conditions there was mild functional impairment of routine daily activities and occupational activities .

On August 2011 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, and locking to both knees during flare-up episodes, which occurred twice a week.  She had undergone physical therapy including exercises, heat, and light weight lifting in the past; current medications included ibuprofen, tramadol, and baclofen for pain.

On physical examination, right knee flexion was to 115 degrees with objective evidence of painful motion at 105 degrees, and extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 110 degrees with objective evidence of painful motion at 105 degrees, and extension was to 0 degrees with no objective evidence of painful motion.  Following repetitive use testing, right knee flexion was to 115 degrees and extension to 0 degrees, and left knee flexion was to 110 degrees and extension to 0 degrees.  There was no additional limitation in range of motion of the knees following repetitive-use testing.  Functional loss/impairment after repetitive use consisted of pain on movement bilaterally.  There was tenderness or pain to palpation over the joint line or soft tissues of both knees; the point of maximum tenderness was over the right inferior pull of the patella.  Muscle strength testing was 5/5 bilaterally.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability tests were normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation, and the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  There was a history of arthroscopic surgery on the right knee in 1987 and on the left knee in 1989; there were no signs or symptoms residual from those procedures.  The Veteran did not use any assistive devices for normal locomotion.  X-rays showed bilateral knee osteoarthritis.  The diagnosis was bilateral knee chondromalacia.

On October 2014 VA examination, the Veteran reported chronic pain in both knees.  She did not report that flare-ups impacted the function of the knees.  On physical examination, right knee flexion was to 130 degrees with objective evidence of painful motion at 130 degrees, and extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 130 degrees with no objective evidence of painful motion, and extension was to 0 degrees with no objective evidence of painful motion.  After repetitive-use testing, right knee flexion was to 130 degrees and extension to 0 degrees, and left knee flexion was to 130 degrees and extension to 0 degrees; there was no additional limitation in range of motion of the knees following repetitive-use testing.  The Veteran did not have any further functional loss or impairment of the knees after repetitive-use testing.  There was no loss of strength, weakness, or decreased range of motion due to repetitive movements of both knee joints.  Muscle strength testing was 5/5 bilaterally.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  A right meniscal tear with meniscectomy in 1988 was noted; there were no signs or symptoms residual  from the meniscectomy.  There was slight tenderness at the patellofemoral joint and medial compartment of both knees.  The Veteran reported regular use of a cane.  X-rays showed arthritis of both knees; there was no X-ray evidence of patellar subluxation.  The diagnoses included chondromalacia of the right patella and left femur and mild degenerative osteoarthritis of both knees.

At the January 2017 Board hearing, the Veteran testified that she goes to a rheumatology clinic every three months, and received injections to both knees in July 2016; the left knee was also drained at that time.  She testified that she uses VA-issued knee braces and a cane due to her knee disabilities.  She testified that she has constant knee pain, swelling, and the knees give way often, causing her to fall about once every month.  She testified that the left knee is worse than the right.  

On September 2017 VA examination, the Veteran reported symptoms including pain, swelling, buckling, grinding, popping, and difficulty using stairs; she did not report flare-ups.  She reported functional impairment of being unable to stand or sit for prolonged periods or walk any significant distance, and difficulty sleeping.
On physical examination, flexion was to 90 degrees and extension was to 0 degrees, bilaterally; pain was noted on flexion and extension bilaterally but the ranges of motion themselves did not contribute to a functional loss.  Passive range of motion was the same as active range of motion, bilaterally.  There was moderate tenderness to the medial knees due to chondromalacia, evidence of pain with weight bearing, and objective evidence of crepitus bilaterally.  There was objective evidence of pain in non-weight bearing bilaterally.  The Veteran was in too much pain for repetitive-use testing.  The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up.  There were no additional contributing factors of disability.  Muscle strength testing was 4/5 bilaterally due to the diagnosed knee conditions; there was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was not indicated or performed; the Veteran reported that her knees were too painful.  The Veteran was noted to have a history of surgical excision of a torn right medial meniscus, and arthroscopic surgeries to both knees in 1988, with no residual signs or symptoms.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The Veteran reported occasional use of a cane, for both her hip and knee conditions, to help her walk when she knows she has to walk a distance.  A March 2010 MRI of both knees was interpreted as showing no significant findings.  The diagnoses were left knee chondromalacia and right knee status post arthroscopic debridement for chondromalacia; the examiner noted that the new diagnosis was a correction of the previous diagnosis, to note the surgery for meniscal tear repair in 1988.

Additional VA treatment records reflect symptomatology largely similar to that on the examinations described above.

The Veteran has also submitted lay statements from herself and a former supervisor  describing the severity of her symptoms.  Her former supervisor described how her knee disabilities affected her ability to do her job with the U.S. Postal Service.

The 10 percent ratings assigned for each knee for throughout the period are based on limitation of motion/flexion or painful motion due to X-ray confirmed degenerative arthritis (under Code 5260 or under Codes 5003-5260).  To warrant an increase in the rating for either knee, the evidence would have to show limitation of knee flexion to 30 degrees, compensable limitation of extension (to 10 degrees), instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  The evidence of record does not show that any such criteria have been met for either knee.  At no time is the Veteran's left or right knee flexion shown to have been limited to 30 degrees; compensable limitation of extension was not found on any examination; while the Veteran self-reported locking pain during flare-ups on 2008 and 2011 VA examinations (and is now shown to have a history of surgical repair of the right knee in 1988), she was not then or since found to have dislocated semilunar cartilage and locking was never objectively found, or confirmed by a medical provider.  Symptomatic ( by symptoms not encompassed by the current ratings) removal of semilunar cartilage is not shown for any distinct period of time under consideration; the documented symptoms of pain on motion and limitation of flexion are encompassed in the current ratings.  The Board notes the Veteran's complaints of severe pain, but observes that pain of itself without objective evidence of related function loss does not provide a basis for an increase in the ratings.  See Mitchell v.Shinseki, 25 Vet. App. 32, 37 (2011).  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for any period of time under consideration for either knee.

In summary, the Veteran's service connected left and right knee disabilities do not warrant ratings any higher than the currently assigned 10 percent ratings.

The matter of entitlement to a TDIU rating is addressed in the remand below.  


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected disability, is denied.

Service connection for a left hip disability, to include as secondary to a service-connected disability, is denied.
A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.


REMAND

In an April 2010 statement the Veteran's treating VA physician noted that she has osteochondritis dissecans of both knees and osteoarthritis of both hips, a torn rotator cuff of the right shoulder, cervical spondylitis, and lumbar spondylitis and opined that the Veteran was "no longer able to function in her present capacity".  An October 2014 VA examiner opined that the Veteran's knee conditions impact her ability to work in that she cannot stand for more than 30 minutes, cannot walk more than half a mile, and cannot do frequent climbing of steps.  A September 2017 VA examiner opined that the Veteran's knee conditions impact her ability to perform any type of occupational task as she is unable to be on her feet for a long time and has difficulty with stairs.  

In a July 2008 statement, the Veteran's former supervisor indicated that her disabilities caused her to miss three or more days of work per week and her attendance issues became a hindrance to the department.  The former supervisor observed that the Veteran was limited in her performance because of severe pain and damages to her knees; she stated that she would reassign the Veteran to positions that would cause the least amount of strain and pressure on her knees in an attempt to assist her, but none of the assignments offered much relief.

A July 2010 statement from the Office of Personnel Management (OPM) noted the Veteran's claim that she was disabled due to multiple medical conditions.  Based on a review of her medical records, she was found to be disabled for her position as a Maintenance-Laborer Custodial due to multiple joint degenerative osteoarthritis with osteophyte formation involving the shoulders, hips, and knees and hidradenitis suppurative causing episodic flare-ups of acute body-wide joint pain with restricted ranges of motion with the residual symptomatology associated with these conditions.
TDIU may be assigned if the Veteran has two or more service-connected disabilities, when at least one is rated at 40 percent or more and the combined evaluation is 70 percent or more, or, if there is only one service-connected disability that is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities include atopic dermatitis with hidradenitis suppurativa rated 60 percent from March 21, 2008 to April 1, 2015, 10 percent from April 1, 2015 to June 22, 2015, and 30 percent from that date; left knee chronic chondromalacia rated 10 percent; right knee status post arthroscopic debridement for chondromalacia rated 10 percent; adjustment disorder with depressed mood rated 0 percent; and abscess condition rated 0 percent.  The combined disability rating is 70 percent from March 21, 2008 to April 1, 2015; 30 percent from April 1, 2015 to June 22, 2015; and 50 percent from that date.  [The period of temporary total disability from December 15, 2015 to February 2, 2016 is not before the Board.]  Therefore, she met the schedular rating requirements for TDIU from March 21, 2008 to April 1, 2015 (though not for the remainder of the appeal period); she contends that she is primarily unemployable due to her service-connected knee disabilities; the impact of her service-connected skin condition on employability is not clear.

TDIU may be assigned on an extraschedular basis to veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled." (emphasis added)).

The Board finds (notwithstanding the February 2018 supplemental statement of the case (SSOC) notation that the claim was not referred for extraschedular TDIU consideration) that the September 2017 VA examiner's opinion that the Veteran's knee disabilities impact her ability to perform any type of occupational task, when considered alongside the OPM's findings of entitlement to a disability retirement, satisfies the 38 C.F.R. § 4.16(b) criteria for submission of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the Board finds that a remand for such referral is required.  

The case is REMANDED for the following:

1.  The AOJ should prepare an appropriate summary, and refer to the Director of the Compensation and Pension Service the Veteran's claim for a TDIU rating under 38 C.F.R. § 4.16(b), noting in particular the findings by the October 2014 and September 2017 VA examiners and the OPM finding of disability retirement.

2.  The AOJ should then re-adjudicate the claim for TDIU.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


